 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 1 of 38 Page ID #:2628



 1   HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
 2   Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
 3   Irvine, CA 92614
     PH: (949) 251-5100
 4   FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
 5

 6   Attorneys for Defendant Corona Seeds, Inc.
 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     Agricola Cuyuma SA;                        CASE NO. 2:17-cv-8220 DMG (SKx)
       Corporacion Agricola Vinasol SAC;
12                                                CORONA SEEDS, INC.’S
                         Plaintiffs,              MEMORANDUM OF
13     v.                                         CONTENTIONS OF FACTS AND
                                                  LAW
14     Corona Seeds, Inc.;
15                       Defendant.               District Judge: Hon. Dolly M. Gee
16                                                Date: March 31, 2020
17
                                                  Complaint Served: December 21, 2017
18                                                Current Trial Date: April 28, 2020
19                                                Judge: Hon. Dolly M. Gee
                                                  Magistrate: Hon. Steve Kim
20

21

22
                MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
23
            Defendant Corona Seeds, Inc. (hereinafter referred to as “CORONA”) submits this
24
     memorandum pursuant to Local Rule 16-4.
25
     ///
26
     ///
27
     ///
28
     ///
                                            1
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 2 of 38 Page ID #:2629



 1
        1. CLAIMS AND DEFENSES
 2
              A.        Summary of Plaintiffs Agricola Cuyuma S.A. (“CUYUMA”) and
 3
                        Corporacion Agricola Vinasol SAC’s (“AVSA”) Claims Against
 4
                        CORONA
 5
                        i.     Breach of Express Warranty
 6
           CUYUMA and AVSA (collectively “PLAINTIFFS”) allege they purchase
 7
     Sapphire Seeds, Lot C242606, from CORONA. PLAINTIFFS allege that the bags on the
 8
     Sapphire Seeds included a label indicating a germination rate of 87% but that the seeds,
 9
     after planting, did not germinate at an 87% rate.
10
                        ii.    Breach of Contract
11
           Similar to the above, PLAINTIFFS allege that the bags on the Sapphire Seeds
12
     included a label indicating a germination rate of 87% but that the seeds, after planting,
13
     did not germinate at an 87% rate.
14
                        iii.   Negligence
15
           PLAINTIFFS allege that CORONA was negligent because it shipped the Sapphire
16
     Seeds with less than 87% germination, and further that these seeds were contaminated
17
     with certain pathogens. PLAINTIFFS allege that CORONA’s shipment of seeds with less
18
     than 87% germination is a violation of the California Seed Law and Federal Seed Act.
19
              B.        Elements Required to Establish PLAINTIFFS’ Claims
20
                        i.     Breach of Express Warranty
21
           To establish a breach of express warranty, PLAINTIFFS must prove the following:
22
     1) that CORONA provided PLAINTIFFS a written warranty that the seeds would
23
     germinate at 87%; 2) that the seeds at issue did not perform as warranted; 3) that
24
     PLAINTIFFS took reasonable steps to notify CORONA within a reasonable time that the
25
     product was not as represented; 4) that CORONA failed to provide any remedies per the
26
     warranty; 5) that PLAINTIFFS were harmed; and 6) that the failure of the seeds was a
27

28


                                            2
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 3 of 38 Page ID #:2630



 1
     substantial factor in causing PLAINTIFFS’ harm. Judicial Council of California Civil
 2
     Jury Instruction (“CACI”) § 1230.
 3
                        ii.    Breach of Contract
 4
           To establish breach of contract, PLAINTIFFS must prove the following: 1) the
 5
     parties entered into a contract; 2) that PLAINTIFFS did all, or substantially all, of the
 6
     significant things that the contract required them to do; or 3) that PLAINTIFFS were
 7
     excused from performing those significant things; 4) that CORONA did something the
 8
     contract prohibited it from doing; 5) that PLAINTIFFS were harmed; and 6) that
 9
     CORONA’s breach was a substantial factor in causing PLAINTIFFS harm. CACI § 303.
10
                        iii.   Negligence
11
           PLAINTIFFS are required to establish the following: 1) CORONA owed them a
12
     duty of care; 2) CORONA breached this duty of care; 3) that the breach proximately
13
     caused PLAINTIFFS’ harm; 4) CORONA’s conduct was a substantial factor in causing
14
     PLAINTIFFS’ harm. CACI § 400, 401; Rowland v. Christian (1968) 69 Cal.2d 108, 112.
15
        2. KEY EVIDENCE IN OPPOSITION TO PLAINTIFFS’ CLAIMS
16
           The following facts / evidence apply to all of PLAINTIFFS’ claims:
17
               A.       Sapphire Pea Seeds
18
           The subject seeds CORONA sold to PLAINTIFFS were supplied by Crites Seeds,
19
     Inc. (“CRITES”), a seed supplier / manufacturer. CRITES placed the subject seeds in
20
     bags provided by CORONA, sealed the bags, and sent them to CORONA. The subject
21
     seeds were tested by Eurofins, a third-party testing agency, prior to shipment. The results
22
     indicated that a test of the sample pulled from Lot C242606, as of November 2015, had a
23
     germination rate of 87%. CRITES affixed a label to the bags, indicating that, as of
24
     November 2015, the germination rate was 87% as to the tested samples. (UMF No. 3).
25
     The seeds were then treated with a fungicide called Thiram, and then bagged, sealed, and
26
     shipped to CORONA.
27

28


                                            3
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 4 of 38 Page ID #:2631



 1
           After the subject seeds were shipped to CORONA, CRITES performed
 2
     germination testing on retained samples treated with Thiram. Testing revealed that
 3
     germination dropped. This was unexpected, as Thiram treatment typically results in an
 4
     increase in germination rates. CRITES, however, did not communicate the lowered
 5
     germination figures to CORONA until after AVSA communicated concerns with the
 6
     seed’s germination in late May 2016.
 7
               B.       AVSA
 8
           AVSA is a commercial grower and exporter of agricultural produce in Peru and
 9
     has been in business since 2001. AVSA placed an order for certain seeds, including
10
     Sapphire seeds from Lot C242606, from CORONA in January 2016 for $26,400. No one
11
     from AVSA or CORONA discussed germination rates for the subject seeds at any point
12
     during the purchase / sale process. The labels that Crites affixed to the bags indicate that
13
     testing of the seeds in November 2015 showed a germination of 87%.
14
           The invoice for the sale of the subject seeds contained the following language:
15

16
           “NOTICE TO BUYER-PLEASE READ BEFORE PLANTING
17         GUARANTEE AND EXPLANATION OF GUARANTEES;
           LIMITATION OF DAMAGES
18
           Corona Seeds, Inc. warrants that seeds are labeled as required by law and
19         within the tolerances set forth on the label. CORONA SEEDS AND ITS
           SUPPLIERS MAKE NO OTHER EXPRESS OR IMPLIED
20
           WARRANTY OF MERCHANTABILITY, FITNESS FOR A
21         PARTICULAR PURPOSE OR OTHERWISE. The recommendations for
           the use of these products are based on the best recommendation and
22
           judgment of the personnel of Corona Seeds and its suppliers, without
23         having any guarantee of results obtained in relation to these varieties. The
           Buyer guarantees that he / she is a farmer of a nursery with experience
24
           in the use of seeds. The new varieties must be tested to see their
25         adaptability before commercial use. The descriptions and pictures of
           advertising will be used only as a guide and do not constitute any
26
           guarantee.
27         LIMITATION OF LIABILITY: The exclusive remedy for losses or
           damages for breach of the previous warranty or for negligence or
28


                                            4
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 5 of 38 Page ID #:2632



 1
           otherwise, is limited to the purchase price of the seed and will not
 2         include the consequential damages. Claims for defects in this product
           must be submitted to Corona Seeds as soon as possible to allow Corona
 3
           Seeds to investigate the complaint and, within 30 days after discovery. If
 4         the seed is transferred to a third party, a warning similar to this will be
           obtained, and Corona Seeds will be free of damages and will be
 5
           compensated for damages caused by this transfer.
 6         DISEASES: Some plant diseases are transmitted by seeds. Unless
           otherwise indicated in writing, no seeds have been tested for diseases
 7
           transmitted by seeds. The test can be done at the request of the buyer at
 8         an additional cost.” (Emphasis added).
 9
           The bags themselves contain the same language indicated above. In addition, a
10
     label affixed to the bag states the following:
11
           “WARRANTY AND DISCLAIMER OF WARRANTIES: Seller
12
           warrants that this product has been labeled as required by law and that it
13         conforms to the label description, SELLER MAKES NO OTHER
           EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
14
           FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. Any
15         recommendations for the use of this product or materials or apparatus in
           connection therewith are based upon Seller’s best judgment but there is
16
           no warranty of results to be obtained in connection therewith.
17         LIMITATION OF LIABILITY: The exclusive remedy for loss or
           damage due to breach of the foregoing warranty or contract or for
18
           negligence or other cause shall be limited to return of purchase price of
19         this product and shall not include consequential damages. Claims for
           defects in this product must be presented to Seller as soon as practicable
20
           to enable Seller to investigate and in any event within thirty days after
21         discovery.” (Emphasis added).
22
           Once the seeds arrived in Peru, they were quarantined with SENASA, a
23
     government agency. The seeds were released by SENASA to AVSA after they cleared
24
     quarantine.
25
           AVSA did not perform a germination test prior to planting the seeds. AVSA did
26
     not test the seeds for disease prior to planting. AVSA did not test-plant the seeds.
27
     Instead, AVSA applied agro-chemicals to the seeds prior to planting, and applied
28


                                            5
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 6 of 38 Page ID #:2633



 1
     additional agro-chemicals during cultivation. Sometime after planting, AVSA contends
 2
     issues with the seeds arose.
 3
           On May 25, 2016, AVSA advised CORONA of problems with the plantings.
 4
     CORONA sent samples of C242606 to an independent laboratory for testing, and also
 5
     advised CRITES of the issue. CORONA recommended that AVSA plant the Sapphire
 6
     seeds at a 3-to-1 ratio after discussing the problem with CRITES.
 7
           At this point in time, CORONA was not placed on notice of any potential issues or
 8
     claims regarding pathogens or similar issues. CORONA was able to secure replacement
 9
     Sapphire seeds of a different lot from CRITES and these replacement Sapphire seeds
10
     were sent to AVSA on May 26, 2016, arriving in Peru on June 10, 2016. In sending the
11
     replacement seeds, CORONA entered into an agreement with AVSA, wherein if testing
12
     of the subject seeds exceeded 85%, then AVSA would agree to pay for the replacement
13
     seeds. CORONA did not charge AVSA for the replacement seeds.
14
               C.        CUYUMA
15
           CUYUMA is a commercial grower and exporter of agricultural produce in Peru.
16
     CUYUMA placed an order with CORONA in March 2016 for certain seeds, including
17
     Sapphire seeds, from lot C242606. The purchase price of the seeds was $20,515. The
18
     seeds were shipped by ocean freight on March 25, 2016. No one from CUYUMA or
19
     CORONA discussed germination rates for the subject seeds at any point during the
20
     purchase / sale process. The labels that Crites affixed to the bags indicate that testing of
21
     the seeds in November 2015 showed a germination of 87%. The invoice contained the
22
     following language:
23
           “NOTICE OF DISCLAIMER OF WARRANTY, LIMITATION OF
24         DAMAGES & INDEMNITY: Seller and its vendors disclaim any warranty
           whether express or implied of MERCHANTABILITY, FITNESS FOR A
25
           PARTICULAR PURPOSE, OF WARRANTY BY SAMPLE. Damages
26         shall be exclusively LIMITED TO THE PURCHASE PRICE of the seed.
           If seed is transferred to another party Buyer shall indemnify, defend and
27
           hold Seller harmless from any claims. DISEASES: Many diseases are
28


                                            6
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 7 of 38 Page ID #:2634



 1
           seedborne. Unless specifically stated, no seed has been tested for disease.
 2         Testing is available for additional charge.” (Emphasis added).
 3
     Importantly, the bags and label additionally contain the same language discussed in the
 4
     AVSA section above.
 5
           CUYUMA does not dispute the terms of the provision above. CORONA
 6
     voluntarily advised CUYUMA of concerns after receipt of information from AVSA
 7
     regarding issues with the planting. CORONA again recommended planting at a 3-to-1
 8
     ratio. In addition, CORONA sent replacement seeds to CUYUMA free of charge.
 9
              D.        Pathogen Allegations
10
           Here, PLAINTIFFS rely on several tests (putting aside any issues with
11
     admissibility or foundation at this juncture) that purportedly identified pathogens.
12
     SENASA detected a fungus called Stemphylium Sarciniforme on November 8, 2016, on
13
     the plant – not on seeds. This was the very first “notice” of any potential pathogens.
14
     However, this was well after the initial planting or 3-to-1 recommendation.
15
           Plaintiffs also rely on testing performed by an entity called SGS-Portugal, which
16
     identified four types of fungi (Pantoea sp., Enterobacteriacese, Erwinia sp., and
17
     Acinetobacter sp.) and bacteria (Stemphylium sp., Alternaria sp., Cladosporium sp.,
18
     Fusarium oxysporum, Sclerotinia sp., Cryptococcus victoriae, Thanalephorus cucumeris,
19
     and Pythium sp.). PLAINTIFFS additionally rely on two tests performed by a Dr. Luz
20
     Leonor Mattos Calderon on samples of the subject Sapphire Seeds (at the behest of
21
     AVSA & CUYUMA), which purportedly revealed the presence of a bacteria called
22
     Pseudomonas syringae pv. psi.
23
           With respect to the Stemphylium Sarciniforme, this is a “mold” type of fungus that
24
     commonly grows on dead organic matter and can be spread via spores in the air. While
25
     this fungus can be a contaminant on the outside surfaces of large sized seeds, such as pea
26
     seeds, it does not infect the pea and does not cause any problems to pea seeds. This
27
     fungus can grow as a secondary colonizer on plant tissues damaged by factors such as
28


                                            7
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 8 of 38 Page ID #:2635



 1
     weather extremes, insect feeding, senescence and decline of the plant, high salts and other
 2
     field problems, and damage caused by production practices. Stemphylium sarciniforme is
 3
     common around the world, including in Peru.
 4
           SGS-Portugal performed testing on a sampling of seeds taken from the subject lot
 5
     in April 2017. The testing methodology used was “next generation sequencing,” or
 6
     “NGS.” The NGS test consists of a high-level DNA analysis of the object tested.
 7
     However, NGS testing does not provide any information on whether the DNA is alive or
 8
     dead. The presence of a particular fungus or bacterium, which was killed or otherwise
 9
     died prior to planting, can and will show up in an NGS test. In short, there is no way to
10
     discern between “dead” DNA versus “live” DNA. Since NGS is only detecting DNA, the
11
     test does not indicate if the actual fungus or bacterium was even present.
12
           The pathogens identified by SGS-Portugal are common and found everywhere,
13
     including soil, hands, dust, etc. As for three of the fungi identified, Stemphylium sp.,
14
     Alternaria sp., and Cladosporium sp., these are common mold and not pathogenic to peas.
15
     Cryptococcus victoriae is a yeast that is not pathogenic to peas. As for Fusarium
16
     oxysporum, only one (1) strain out of hundreds is pathogenic to peas, and in this case, the
17
     test provides no information on the specific strain and it is soil-borne. Similarly,
18
     Sclerotina sp. is a soil-borne fungi and only limited species outs of hundred are
19
     pathogenic. The testing did not identify the specific species. Thanatephorus cucumeris
20
     and Pythium can be pathogenic to peas but both are soil-borne. Notably, soil-borne fungi
21
     are pathogenic only if the contact is through soil. The presence of soil-borne fungi on
22
     seeds generally suggests that the fungi is dead or inactive.
23
           As for the phytopathological testing performed by Dr. Calderon, it should be noted
24
     at the outset that no fungi that is pathogenic to peas was detected. This is noteworthy
25
     because this testing did not detect any of the fungi that the SGS-Portugal test identified,
26
     which supports the notion that any such fungi was dead or otherwise inactive. With
27

28


                                            8
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
 Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 9 of 38 Page ID #:2636



 1
     respect to the bacteria found, the testing methodology used does not conform to
 2
     international standards and results in false positives.
 3
               E.        Breach of Express Warranty
 4
           PLAINTIFFS cannot demonstrate a breach of warranty by Corona for a number of
 5
     reasons. First, Plaintiffs cannot demonstrate that CORONA provided PLAINTIFFS a
 6
     written warranty that the seeds would germinate at 87%. Second, CORONA expressly
 7
     limited any warranties by the clear terms of its invoicing and packaging. Third, language
 8
     contained in the invoices, bags, and labels, clearly advised PLAINTIFFS that new
 9
     varieties, which PLAINTIFFS admit they had not grown before, must be tested for
10
     adaptability prior to commercial use.
11
                    1.   CORONA Did Not Warrant the Seeds Would Germinate at 87%
12
           CRITES affixed a label to bags of seeds CORONA sold to PLAINTIFFS. The
13
     labels indicate the month and year in which germination testing was performed,
14
     November 2015. Immediately adjacent to the date of the test, a germination rate of 87%
15
     appears. It is clear from the proximity of the date of the test to the percentage
16
     germination rate identified, that the germination rate relates to testing performed in
17
     November of 2015.
18
           Here, the evidence will show that tests of the lots from which the seeds sold to
19
     PLAINTIFFS came were performed by a third-party testing agency prior to shipment.
20
     Those tests demonstrate that samples from the lot tested in November 2015 had a
21
     germination rate of 87%, as labeled. Accordingly, the information contained on the label
22
     regarding germination is demonstrably true and correct. There is no additional language
23
     suggesting that this germination rate will not change over time. Accordingly, there is no
24
     breach of any warranties contained in the information provided to PLAINTIFFS.
25
           Here, the evidence will show that the first discussion between anyone at AVSA
26
     and CORONA regarding germination occurred well after the sales transaction between
27
     CORONA and PLAINTIFFS was complete. Thus, no express warranties were made to
28


                                            9
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 10 of 38 Page ID #:2637



 1
     PLAINTIFFS. Moreover, CORONA will show that it is understood in the industry that
 2
     the 87% testing result is based on samples, and is not a warranty that the seeds will
 3
     actually germinate at an 87% level in the real world. It is further understood in the
 4
     industry that germination testing can only be performed on a sample because it is
 5
     impossible to conduct germination testing on all of the seeds, as there would be no seeds
 6
     left to sell. In addition, AVSA modified the seeds by application of agro-chemicals pre-
 7
     planting and during cultivation, substantially altering the seeds at issue.
 8
                    2.   CORONA Expressly Limited the Remedies Available to PLAINTIFFS
 9
           California Commercial Code (“CCC”) § 2316 permits parties to exclude or
10
     modify warranties. Here, CORONA expressly limited the remedies available to
11
     PLAINTIFFS. For example, the label on the bag sold to AFSA indicates that:
12
           LIMITATION OF LIABILITY: The exclusive remedy for loss or
13         damage due to breach of the foregoing warranty or contract or for
           negligence or other cause shall be limited to return of purchase
14
           price of this product and shall not include consequential damages.
15

16   Similarly, the language on the invoice to CUYAMA states:
17         NOTICE OF DISCLAIMER OF WARRANTY, LIMITATION OF
           DAMAGES & INDEMNITY: Seller and its vendors disclaim any
18
           warranty whether express or implied of MERCHANTABILITY,
19         FITNESS FOR A PARTICULAR PURPOSE, OF WARRANTY BY
           SAMPLE. Damages shall be exclusively LIMITED TO THE
20
           PURCHASE PRICE of the seed. If seed is transferred to another
21         party Buyer shall indemnify, defend and hold Seller harmless from
           any claims. DISEASES: Many diseases are seedborne. Unless
22
           specifically stated, no seed has been tested for disease. Testing is
23         available for additional charge.” (Emphasis added).
24
     As set forth above, CORONA disclaimed any warranties, express or implied, in
25
     connection with the sale of the seeds at issue. Because the disclaimer language and
26
     limitation clause was included in the purchase agreements, bags and labels, PLAINTIFFS
27

28


                                           10
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 11 of 38 Page ID #:2638



 1
     cannot claim they were not adequately notified of the terms of the disclaimer. Agricola
 2
     Baja Best v. Harris Moran Seed Company (S.D. Cal. 2014) 44 F.Supp.3d 974, 991.
 3
            California law permits the parties to a contract to modify or otherwise limit
 4
     warranties, including remedies, in connection with the sale of goods. CCC § 2719; Nat’l
 5
     Rural Tele. Coop. v. DIRECTV, Inc. (C.D. Cal 2003) 319 F.Supp.2d 1040, 1048.
 6
     Limitation of remedies to purchase price has been considered appropriate in California.
 7
     CCC § 2719(1); Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co. (1988) 200
 8
     Cal.App.3d 1518, 1533. Importantly, courts typically should not alter the bargained for
 9
     risk unless the breach is so fundamental that it causes a loss which is not part of that
10
     allocation. Milgard Tempering, Inc. v. Selas Corp. of Am. (9th Cir. 1990) 902 F.2d 703,
11
     709.
12
            Here, there was no “fundamental breach” of an agreement that was not part of the
13
     risk allocation. It is understood in the industry that germination is based on a sampling
14
     because it is impossible to test all seeds, as there would be no seeds left to sell. In
15
     addition, the success of planting is highly dependent on factors entirely outside a seller’s
16
     control. Importantly, the germination rate of the seeds cannot be considered a latent
17
     defect under these circumstances. First, PLAINTIFFS were specifically advised that new
18
     varieties must be tested for adaptability prior to commercial use. PLAINTIFFS failed to
19
     test the seeds. Second, PLAINTIFFS were specifically advised that the seeds have not
20
     been tested for disease. PLAINTIFFS did not perform any testing or request any testing
21
     to be done prior to planting. Third, despite acknowledging that AVSA typically conducts
22
     testing prior to planting, it inexplicably failed to do so here. Fourth, by sending
23
     replacements seeds free of charge once available, PLAINTIFFS were able to remain, as
24
     much as possible, on their planting schedule. Fifth, the seeds that were sent were not in
25
     the same condition as those PLAINTIFFS planted in that PLAINTIFFS altered them.
26
     Ultimately, CORONA provided a remedy to PLAINTIFFS when it sent replacement
27
     seeds free of charge.
28


                                           11
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 12 of 38 Page ID #:2639



 1
           Ultimately, PLAINTIFFS seek to entirely ignore the many factors that impact
 2
     whether germination and planting are successful. Most of these factors are outside of
 3
     CORONA’s control, including 1) seed storage and handling; 2) length of storage; 3)
 4
     transportation; 4) ground preparation; 5) planting methods; 6) irrigation and soil
 5
     moisture; 7) weather and environment; 8) application of chemicals; 9) non-emergence
 6
     factors due to damage by soil-borne insects or infection by soil-borne pathogens; and 10)
 7
     seed predation. Notably, PLAINTIFFS applied agro-chemicals pre-planting and during
 8
     cultivation, substantially altering the seeds at issue.
 9
           3. PLAINTIFFS Failed To Test The Seeds
10
           In addition to limiting the remedies available to PLAINTIFFS, language contained
11
     in the invoices, bags, and labels, clearly advised PLAINTIFFS that new varieties, which
12
     PLAINTIFFS admit they had not grown before, must be tested for adaptability prior to
13
     commercial use. Nevertheless, neither PLAINTIFF tested them prior to planting.
14
     Similarly, AVSA’s representative testified that while AVSA typically conducts
15
     germination testing prior to planting, they chose not to do so in this instance.
16
     Furthermore, the language in the invoice, bags, and labels clearly advised PLAINTIFFS
17
     that the seeds had not been tested for disease. Again, despite being put on notice of such,
18
     PLAINTIFFS did not request or otherwise perform any testing prior to planting.
19
           In light of the foregoing, PLAINTIFFS cannot prove each and every element
20
     necessary to prove breach of express warranty because the 87% label is not a guarantee
21
     of a given germination rate once the seeds are planted. Instead, the only representation
22
     made is that a sampling of seeds germinated at that rate in a laboratory in November of
23
     2015. In response to complaints regarding the seeds, CORONA provided the specific
24
     remedy provided for in the invoice, bags, and labels. Finally, evidence regarding
25
     causation is suspect at best, as the scientific evidence PLAINTIFFS appear to rely upon is
26
     questionable. (Please see negligence section below).
27
     ///
28


                                           12
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 13 of 38 Page ID #:2640



 1
                  F.      Breach of Contract
 2
           Because PLAINTIFFS’ breach of contract claim is based on the same language
 3
     discussed above, the arguments that apply to breach of express warranty also apply to the
 4
     breach of contract claim. In reviewing the elements of a breach of contract claim, there
 5
     should be no dispute that the parties entered into contracts regarding the sales of the seeds.
 6
     These contracts also contain language outlining the rights of the respective parties.
 7
     PLAINTIFFS seek to prove that they performed all, or substantially all, of the significant
 8
     things the contract required them or do or that such things were excused / waived.
 9
     Specifically, the invoices, bags, and labels indicate that PLAINTIFFS “guarantees that he /
10
     she is a farmer of a nursery with experience in the use of seeds. The new varieties must
11
     be tested to see their adaptability before commercial use.” PLAINTIFFS, however, failed
12
     to do so.
13
           Similarly, PLAINTIFFS were put on notice that the seeds had not been tested for
14
     disease. Despite being placed on notice of such, PLAINTIFFS failed to perform any testing
15
     for disease, and failed to provide any excuse for their failure to do so. Furthermore, there is
16
     no evidence that CORONA did anything the contract required it to do. Finally, whether
17
     PLAINTIFFS suffered harm is questionable because the evidence upon which
18
     PLAINTIFFS rely does not appear to support their claims.
19
                  G.      Negligence
20
           PLAINTIFF misstates the duty of care CORONA purportedly owes in this case.
21
     CORONA does not owe a duty to ensure that the subject seeds actually germinate at 87%
22
     and that they will grow into successful, marketable crops. PLAINTIFFS’ position
23
     effectively places CORONA into the position of an insurer. The evidence in this case
24
     will show that whether a seed germinates or a planting is successful depends on a
25
     multitude of factors, most of which are outside of CORONA’s control, including 1) seed
26
     storage and handling; 2) length of storage; 3) transportation; 4) ground preparation; 5)
27
     planting method; 6) irrigation and soil moisture; 7) weather and environment; 8)
28


                                               13
                 CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 14 of 38 Page ID #:2641



 1
     application of chemicals; 9) non-emergence factors due to damage by soil-borne insects
 2
     or infection by soil-borne pathogens; and 10) seed predation. Notably, PLAINTIFFS
 3
     applied agro-chemicals pre-planting and during cultivation, substantially altering the
 4
     seeds at issue.
 5
           In support of the claim that CORONA owed a duty to provide seeds with a certain
 6
     germination percentage, PLAINTIFFS rely on the Federal Seed Act (“FSA”) and
 7
     California Seed Law (“CSL”). PLAINTIFFS reliance is misplaced. Focusing on the
 8
     FSA, PLAINTIFFS appear to rely on § 1571. This section falls under the section of the
 9
     FSA that governs interstate commerce. Section 1561(a)(3) states the following:
10
           “(3) The term “interstate commerce” means--
11               (A) commerce between any State, Territory, possession, or the District of
12
                 Columbia, and any other State, Territory, possession, or the District of
                 Columbia; or
13
                 (B) commerce between points within the same State, Territory, or
14               possession, or the District of Columbia, but through any place outside
15
                 thereof; or
                 (C) commerce within the District of Columbia.”
16

17
           The subject transactions involves citizens of Peru and California. By definition,
18
     that does not fall within the purview of interstate commerce as contemplated by the FSA.
19
           With respect to the CSL, it “must be construed to conform as much as possible
20
     with the construction placed upon the Federal Seed Act.” Nunes Turfgrass v. Vaughan-
21
     Jacklin Seed Co. (1988) 200 Cal.App.3d 1518, 1533. As indicated above, the portion of
22
     the FSA regarding seed labeling applies only to interstate commerce. Thus, PLAINTIFFS
23
     cannot rely on any purported violations of the CSL as a basis for their negligence cause
24
     of action.
25
           Neither sections of the FSA or CSL that PLAINTIFFS rely upon apply to exports.
26
     Notably, those sections apply only to interstate commerce. The sections of those statutes
27
     that discuss exports are silent on germination testing and/or standards. Because the
28


                                           14
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 15 of 38 Page ID #:2642



 1
     Legislature placed germination requirements in the interstate commerce section, that
 2
     necessarily means the Legislature could have, but chose not to, impose such requirements
 3
     for exports.
 4
            This leads to PLAINTIFFS next argument that the seeds were infected with certain
 5
     pathogens. However, the test results PLAINTIFFS rely upon do not support their
 6
     contentions. First, several of the pathogens are common throughout the world, including
 7
     Peru. Second, PLAINTIFFS placed significant emphasis on the presence of Pythium.
 8
     However, the test detected DNA evidence of Pythium, regardless of whether the Pythium is
 9
     live, dead, or simply the presence of a few DNA fragments of Pythium. Again, all experts
10
     agree Pythium is soil-borne and not seed-borne. Furthermore, if “live” Pythium was in fact
11
     detected on the subject seeds, it is noteworthy that Dr. Calderon’s testing on behalf of
12
     PLAINTIFFS did not reveal the presence of Pythium. Notably, PLAINTIFFS
13
     representatives testified that they did not test the soil in the fields prior to testing, and
14
     further testified that peas were planted in the same fields the year prior. In short,
15
     PLAINTIFFS failed to test the soil for pathogens prior to planting and further failed to
16
     rotate crops.
17
            There is no demonstrable evidence demonstrating the closeness of CORONA’s
18
     conduct to the harm suffered. In addition, there is no moral blame to CORONA’s
19
     conduct as CORONA had no reason to doubt the germination test and was not apprised
20
     of the post-treatment developments until much later. The policy of preventing future
21
     harm should not fall on CORONA’s shoulders as it did not manufacture or test the seed.
22
     Along those lines, CORONA advised PLAINTIFFS that the seeds needed to be tested for
23
     adaptability prior to sale and that they had not been tested for disease. It would also
24
     create a significant burden to CORONA if it was forced to guarantee that seeds actually
25
     germinate at the rate tested because it would render CORONA an insurer of success,
26
     which is entirely out of CORONA’s control.
27

28


                                            15
              CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 16 of 38 Page ID #:2643



 1
            One final issue here is the matter of the economic loss rule. A purchaser “must
 2
     recover in contract for purely economic loss due to disappointed expectations.” Robinson
 3
     Helicopter Co. v. Dana Corp. (2004) 34 Cal.4th 979, 988. Recovery in tort is barred
 4
     unless the purchaser can demonstrate harm above and beyond a broken contractual
 5
     promise. Id. Plaintiffs’ claims are based on the sale of the subject seeds – which is a
 6
     contractual issue. Unless PLAINTIFFS can prove that other property was harmed,
 7
     Plaintiffs cannot maintain their negligence claim.
 8
        3. SUMMARY OF CORONA’S AFFIRMATIVE DEFENSES
 9
            Affirmative defense one: PLAINTIFFS’ operative complaint fails to allege facts
10
     sufficient to state the causes of action alleged or damages sought against DEFENDANT.
11
            Affirmative defense three: PLAINTIFFS’ exclusive remedies are governed by the
12
     agreements entered into with DEFENDANT.
13
            Affirmative defense four: PLAINTIFFS’ harm, if any, was the direct and
14
     proximate result of the negligence, careless, reckless and unlawful conduct of parties,
15
     persons, corporations and/or entities, including PLAINTIFFS, other than these answering
16
     DEFENDANT, and that said acts were an intervening and/or superseding cause of the
17
     damages, if any, bars either completely or partially the damages sought herein, and
18
     further that the liability of this answering DEFENDANT, if any, is limited in direct
19
     proportion to the percentage of fault actually attributable to this answering
20
     DEFENDANT.
21
            Affirmative defense six: PLAINTIFFS have waived any and all rights to recover
22
     damages from DEFENDANT, including but not limited to disclaimer of warranties,
23
     limitation of liability, etc.
24
            Affirmative defense seven: PLAINTIFFS expressly, voluntarily and knowingly
25
     assumed all risks about which they complain and that, therefore, it is barred either totally
26
     or to the extent of said assumption from any damages.
27

28
            Affirmative defense nine: DEFENDANT’S practices, policies and procedures

                                            16
              CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 17 of 38 Page ID #:2644



 1
     comply with all applicable laws.
 2
           Affirmative defense ten: PLAINTIFFS failed to perform all duties and obligations
 3
     on their part of any agreement, oral or written, with this answering DEFENDANT, and
 4
     such acts or omissions bar PLAINTIFFS’ recovery herein. If DEFENDANT is found to
 5
     have failed to perform any covenant or condition pursuant to any alleged agreement with
 6
     PLAINTIFFS, this answering DEFENDANT alleges that such failure was for the reason
 7
     that PLAINTIFFS, by their acts or omissions, or those of their agents, prevented these
 8
     answering DEFENDANT’S performance and excused any and all future performance.
 9
           Affirmative defense eleven: The rights and remedies at issue here are governed by
10
     the terms and conditions of the contracts and amendments entered into between
11
     PLAINTIFFS and DEFENDANT. DEFENDANT rely upon each and every defense and
12
     limitation contained therein and in the documents.
13
           Affirmative defense twelve: PLAINTIFFS failed to satisfy one or more express or
14
     implied conditions precedent to any obligations allegedly owed to PLAINTIFFS,
15
     specifically that the agreements at issue contained agreements by PLAINTIFFS to
16
     conduct testing.
17
           Affirmative defense fifteen: DEFENDANT is entitled to a setoff against any
18
     damages owed to PLAINTIFFS by virtue of the conduct of PLAINTIFFS and others
19
     responsible for PLAINTIFFS’ alleged damages, if any.
20
           Affirmative defense sixteen: DEFENDANT allege if it is found that
21
     DEFENDANT made a warranty, express or implied, which this DEFENDANT denies,
22
     then such warranty, if any, was disclaimed, excluded and limited in all of its parts and its
23
     entirety, explicitly and conspicuously both orally and in writing, in words that plainly
24
     convey the meaning to PLAINTIFFS that such disclaimer and limitation of such
25
     warranty, if any, was also excluded and modified in the course of dealing and usage of
26
     the trade, all as to preclude PLAINTIFFS from reliance upon a recovery from this
27
     warranty.
28


                                           17
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 18 of 38 Page ID #:2645



 1
           Affirmative defense seventeen: PLAINTIFFS failed to give adequate notice of the
 2
     alleged breach of warranty, that there was delay of giving notice of a breach within a
 3
     reasonable time of discovering the breach of warranty or when PLAINTIFFS should have
 4
     discovered the breach of warranty.
 5
           Affirmative defense eighteen: DEFENDANT appropriately, completely, and fully
 6
     performed and discharged any and all obligations and legal duties arising out of the
 7
     matters alleged in the Complaint.
 8
           Affirmative defense twenty: The conduct of DEFENDANT was justified or
 9
     otherwise subject to the doctrine of excuse, and by reason of the foregoing, PLAINTIFFS
10
     are barred from any recovery.
11
           Affirmative defense twenty-one: PLAINTIFFS’ Complaint is barred due to the
12
     existence of releases and other matters of contract, by which the PLAINTIFFS are bound,
13
     which preclude PLAINTIFFS’ recovery of damages.
14
           Affirmative defense twenty-two: Granting PLAINTIFFS’ demand in the
15
     Complaint would result in PLAINTIFFS receiving more money than entitled.
16
           Affirmative defense twenty-three: PLAINTIFFS’ claims are based on a verbal
17
     statement that contradicts or falls outside the written terms of the agreements.
18
           Affirmative defense twenty-four: The enforcement of PLAINTIFFS’ claims would
19
     go against the purpose of the agreements, including but not limited to disclaimer of
20
     warranties, limitation of liability, etc., specifically that the agreements at issue contained
21
     disclaimer of warranties and limitation of liability clauses that limit, if not entirely
22
     dispose of, Plaintiffs’ remedies in connection with their claims. These warranties and
23
     limitation of liability clauses are contained within the documents that Plaintiffs attached
24
     to their pleadings.
25
           Affirmative defense twenty-five: PLAINTIFFS’ claims are based, in whole or in
26
     part, on verbal statements that contradicts or falls outside the written terms of the
27
     agreements in violation of the parol evidence rule; any oral statement or representations
28


                                           18
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 19 of 38 Page ID #:2646



 1
     made to PLAINTIFFS that contradict express written contractual terms are barred.
 2
           Affirmative defense twenty-six: PLAINTIFFS’ claims are barred because
 3
     PLAINTIFFS, and not DEFENDANT, breached the agreements at issue.
 4
           Affirmative defense twenty-seven: PLAINTIFFS seek to recover damages that are
 5
     highly speculative in nature are thus not recoverable against DEFENDANT.
 6
           Affirmative defense twenty-nine: PLAINTIFFS failed to take reasonable and
 7
     prudent actions to mitigate its alleged damages.
 8
           Affirmative defense thirty: PLAINTIFFS’ claims are barred by the doctrine of
 9
     Accord & Satisfaction.
10
        4. ELEMENTS OF CORONA’S AFFIRMATIVE DEFENSES
11
                A.       First Affirmative Defense - PLAINTIFFS’ operative complaint
12
                         fails to allege facts sufficient to state the causes of action alleged or
13
                         damages sought against DEFENDANT
14
           PLAINTIFFS failed to demonstrate essential elements of each and every cause of
15
     action.
16
           On the Express Warranty Cause of Action, PLAINTIFFS cannot demonstrate that
17
     there was any express warranty regarding the germination rates PLAINTIFFS should
18
     expect. PLAINTIFFS cannot prove that the seeds did not perform as promised as there
19
     were no promises as to ultimate performance by CORONA. Similarly, PLAINTIFFS
20
     cannot a breach of any express warranty, that CORONA failed to remedy the issue as
21
     required in the warranty, or that any breach of warranty caused PLAINTIFFS’ damages.
22
     CACI § 1230 et seq.
23
           On the Breach of Contract cause of action, PLAINTIFFS cannot demonstrate that
24
     they did all or substantially all of the things they were required to do, or that they were
25
     excused from so doing. They cannot demonstrate that CORONA failed to do something
26
     the contract required it to do. They cannot demonstrate that any breach of contract by
27
     CORONA, caused their damages. CACI §303 et seq.
28


                                             19
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 20 of 38 Page ID #:2647



 1
              On the negligence cause of action, PLAINTIFFS cannot present evidence
 2
     demonstrating a breach of any standard of care owed to them. They cannot demonstrate
 3
     that their damages were caused by any failure of CORONA to adhere to the standard of
 4
     care. CACI § 400 et seq.
 5
                 B.       Third Affirmative Defense – PLAINTIFFS’ Exclusive Remedies
 6
                          Are Governed By the Agreements Entered Into With CORONA
 7
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
 8
     sale of the subject seeds;
 9
              The terms, conditions, and language contained on the invoices, bags, and labels
10
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
11
     other;
12
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
13
     invoices, bags and labels;
14
              The terms and conditions set forth in the invoices, bags and labels are enforceable
15
     against the PARTIES to the agreement.
16
              See CCC § 2316; 2719; Agricola Baja Best v. Harris Moran Seed Company (S.D.
17
     Cal. 2014) 44 F.Supp.3d 974, 991; Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co.
18
     (1988) 200 Cal.App.3d 1518, 1533. Milgard Tempering, Inc. v. Selas Corp. of Am. (9th
19
     Cir. 1990) 902 F.2d 703, 709.
20
                 C.       Fourth Affirmative Defense – Conduct of PLAINTIFFS And
21
                          Others
22
              PLAINTIFFS made no communications regarding germination as part of the sale
23
     of the seeds;
24
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
25
     for adaptability prior to commercial use, as they were advised to do;
26
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
27
     germination testing on the seeds prior to planting;
28


                                             20
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 21 of 38 Page ID #:2648



 1
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 2
     for disease, as they were advised to do, prior to planting;
 3
              PLAINTIFFS did not test the fields in question prior to planting;
 4
              PLAINTIFFS did not rotate crops at the fields in question;
 5
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
 6
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
 7
              PLAINTIFFS are solely responsible for post-germination issues involving the
 8
     crop, including cultivation, harvest, and the sale of the resulting crop;
 9
              CRITES failed to advise CORONA and/or PLAINTIFFS of the post-Thiram
10
     treatment germination test results.
11
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603; International Sale of Goods §
12
     38.
13
                 D.       Sixth Affirmative Defense – Waiver
14
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
15
     sale of the subject seeds;
16
              The terms, conditions, and language contained on the invoices, bags, and labels
17
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
18
     other;
19
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
20
     invoices, bags and labels;
21
              The terms and conditions set forth in the invoices, bags and labels are enforceable
22
     against the PARTIES to the agreement
23
              PLAINTIFFS made no communications regarding germination as part of the sale
24
     of the seeds;
25
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
26
     for adaptability prior to commercial use, as they were advised to do;
27
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
28


                                             21
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 22 of 38 Page ID #:2649



 1
     germination testing on the seeds prior to planting;
 2
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 3
     for disease, as they were advised to do, prior to planting.
 4
              CCC § 2316, 2719, 2602, 2603; International Sale of Goods § 38.
 5
                 E.       Seventh Affirmative Defense – Assumption Of The Risk
 6
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
 7
     sale of the subject seeds;
 8
              The terms, conditions, and language contained on the invoices, bags, and labels
 9
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
10
     other;
11
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
12
     invoices, bags and labels;
13
              The terms and conditions set forth in the invoices, bags and labels are enforceable
14
     against the PARTIES to the agreement;
15
              PLAINTIFFS made no communications regarding germination as part of the sale
16
     of the seeds;
17
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
18
     for adaptability prior to commercial use, as they were advised to do;
19
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
20
     germination testing on the seeds prior to planting;
21
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
22
     for disease, as they were advised to do, prior to planting;
23
              PLAINTIFFS did not test the fields in question prior to planting;
24
              PLAINTIFFS did not rotate crops at the fields in question;
25
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
26
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
27
              PLAINTIFFS are solely responsible for post-germination issues involving the
28


                                             22
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 23 of 38 Page ID #:2650



 1
     crop, including cultivation, harvest, and the sale of the resulting crop.
 2
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
 3
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
 4
     902 F.2d at 709.
 5
                 F.       Ninth Affirmative Defense – Compliance With Laws
 6
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
 7
     sale of the subject seeds;
 8
              The terms, conditions, and language contained on the invoices, bags, and labels
 9
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
10
     other;
11
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
12
     invoices, bags and labels;
13
              The terms and conditions set forth in the invoices, bags and labels are enforceable
14
     against the PARTIES to the agreement;
15
              PLAINTIFFS made no communications regarding germination as part of the sale
16
     of the seeds;
17
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
18
     for adaptability prior to commercial use, as they were advised to do;
19
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
20
     germination testing on the seeds prior to planting;
21
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
22
     for disease, as they were advised to do, prior to planting;
23
              PLAINTIFFS did not test the fields in question prior to planting;
24
              PLAINTIFFS did not rotate crops at the fields in question;
25
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
26
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
27
              PLAINTIFFS are solely responsible for post-germination issues involving the
28


                                             23
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 24 of 38 Page ID #:2651



 1
     crop, including cultivation, harvest, and the sale of the resulting crop.
 2
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
 3
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
 4
     902 F.2d at 709.
 5
                 G.       Tenth Affirmative Defense – PLAINTIFFS’ Failure To Perform
 6
                          All Duties And Obligations
 7
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
 8
     sale of the subject seeds;
 9
              The terms, conditions, and language contained on the invoices, bags, and labels
10
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
11
     other;
12
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
13
     invoices, bags and labels;
14
              The terms and conditions set forth in the invoices, bags and labels are enforceable
15
     against the PARTIES to the agreement;
16
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
17
     for adaptability prior to commercial use, as they were advised to do in the invoices, bags
18
     and labels;
19
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
20
     for disease, as they were advised to do in the invoices, bags and labels, prior to planting;
21
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
22
     during cultivation, greatly modifying / altering the seeds that CORONA sold.
23
              See CCC § 2602, 2603, 2316; 2719; International Sale of Goods § 38; Agricola, 44
24
     F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard, 902 F.2d at 709.
25
                 H.       Eleventh Affirmative Defense – Rights Governed By Contracts
26
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
27
     sale of the subject seeds;
28


                                             24
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 25 of 38 Page ID #:2652



 1
              The terms, conditions, and language contained on the invoices, bags, and labels
 2
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
 3
     other;
 4
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
 5
     invoices, bags and labels;
 6
              The terms and conditions set forth in the invoices, bags and labels are enforceable
 7
     against the PARTIES to the agreement.
 8
              See CCC § 2316; 2719; Agricola Baja Best v. Harris Moran Seed Company (S.D.
 9
     Cal. 2014) 44 F.Supp.3d 974, 991; Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co.
10
     (1988) 200 Cal.App.3d 1518, 1533. Milgard Tempering, Inc. v. Selas Corp. of Am. (9th
11
     Cir. 1990) 902 F.2d 703, 709.
12
                 I.         Twelfth Affirmative Defense – Conditions to Contracts
13
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
14
              sale of the subject seeds;
15
              The terms, conditions, and language contained on the invoices, bags, and labels
16
              clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to
17
              each other;
18
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
19
              invoices, bags and labels;
20
              The terms and conditions set forth in the invoices, bags and labels are enforceable
21
              against the PARTIES to the agreement;
22
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
23
              for adaptability prior to commercial use, as they were advised to do in the invoices,
24
              bags and labels;
25
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
26
              for disease, as they were advised to do in the invoices, bags and labels, prior to
27
              planting;
28


                                              25
                CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 26 of 38 Page ID #:2653



 1
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
 2
              during cultivation, greatly modifying / altering the seeds that CORONA sold.
 3
              See CCC § 2602, 2603, 2316; 2719; International Sale of Goods § 38; Agricola, 44
 4
              F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard, 902 F.2d at 709.
 5
                 J.       Fifteenth Affirmative Defense – Setoff
 6
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
 7
     sale of the subject seeds;
 8
              The terms, conditions, and language contained on the invoices, bags, and labels
 9
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
10
     other;
11
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
12
     invoices, bags and labels;
13
              The terms and conditions set forth in the invoices, bags and labels are enforceable
14
     against the PARTIES to the agreement;
15
              The terms and conditions indicate that PLAINTIFFS’ recovery is limited to the
16
     purchase price of the seeds;
17
              CORONA sent replacements seeds to PLAINTIFFS at no charge;
18
              CORONA is entitled to a setoff on the price of the seeds that were sent free of
19
     charge as PLAINTIFF now seeks recovery above and beyond the replacement seeds.
20
              See CCC § 2602, 2603, 2316; 2719; Agricola, 44 F.Supp.3d 991; Nunes, 200
21
     Cal.App.3d at 1533; Milgard, 902 F.2d at 709; Hughes Tool Co. v. Max Hinrichs Seed
22
     Co. (1980) 112 Cal.App.3d 194, 199-200; Howard v. American Nat. Fire Ins. Co. (2010)
23
     187 Cal.App.4th 498, 516.
24
     ///
25
     ///
26
     ///
27
     ///
28


                                             26
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 27 of 38 Page ID #:2654



 1
                 K.       Sixteenth Affirmative Defense – Limitation of Warranties /
 2
                          Remedies
 3
               CORONA and PLAINTIFFS entered into valid agreements in connection with
 4
     the sale of the subject seeds;
 5
              The terms, conditions, and language contained on the invoices, bags, and labels
 6
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
 7
     other;
 8
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
 9
     invoices, bags and labels;
10
              The terms and conditions set forth in the invoices, bags and labels are enforceable
11
     against the PARTIES to the agreement;
12
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
13
     for adaptability prior to commercial use, as they were advised to do in the invoices, bags
14
     and labels;
15
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
16
     for disease, as they were advised to do in the invoices, bags and labels, prior to planting;
17
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
18
     during cultivation, greatly modifying / altering the seeds that CORONA sold.
19
              See CCC § 2602, 2603, 2316; 2719; Agricola, 44 F.Supp.3d 991; Nunes, 200
20
     Cal.App.3d at 1533; Milgard, 902 F.2d at 709.
21
                 L.       Eighteenth Affirmative Defense – Compliance with Law
22
              CORONA hereby incorporates the ninth and eighteenth affirmative defense into a
23
     single affirmative defense.
24
                 M.       Twentieth Affirmative Defense – Excuse
25
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
26
     sale of the subject seeds;
27
              PLAINTIFFS made no communications regarding germination as part of the sale
28


                                             27
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 28 of 38 Page ID #:2655



 1
     of the seeds;
 2
              The terms, conditions, and language contained on the invoices, bags, and labels
 3
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
 4
     other;
 5
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
 6
     invoices, bags and labels;
 7
              The terms and conditions set forth in the invoices, bags and labels are enforceable
 8
     against the PARTIES to the agreement;
 9
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
10
     for adaptability prior to commercial use, as they were advised to do in the invoices, bags
11
     and labels;
12
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
13
     for disease, as they were advised to do in the invoices, bags and labels, prior to planting;
14
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
15
     during cultivation, greatly modifying / altering the seeds that CORONA sold.
16
              See CCC § 2602, 2603, 2316; 2719; International Sale of Goods § 38; Agricola, 44
17
     F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard, 902 F.2d at 709.
18
                 N.       Twenty-First Affirmative Defense – Limited Remedies
19
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
20
     sale of the subject seeds;
21
              The terms, conditions, and language contained on the invoices, bags, and labels
22
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
23
     other;
24
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
25
     invoices, bags and labels;
26
              The terms and conditions set forth in the invoices, bags and labels are enforceable
27
     against the PARTIES to the agreement;
28


                                             28
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 29 of 38 Page ID #:2656



 1
              PLAINTIFFS made no communications regarding germination as part of the sale
 2
     of the seeds;
 3
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 4
     for adaptability prior to commercial use, as they were advised to do;
 5
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
 6
     germination testing on the seeds prior to planting;
 7
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 8
     for disease, as they were advised to do, prior to planting;
 9
              PLAINTIFFS did not test the fields in question prior to planting;
10
              PLAINTIFFS did not rotate crops at the fields in question;
11
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
12
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
13
              PLAINTIFFS are solely responsible for post-germination issues involving the
14
     crop, including cultivation, harvest, and the sale of the resulting crop.
15
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
16
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
17
     902 F.2d at 709.
18
                 O.       Twenty-Second Affirmative Defense – Excess Recovery
19
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
20
     sale of the subject seeds;
21
              The terms, conditions, and language contained on the invoices, bags, and labels
22
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
23
     other;
24
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
25
     invoices, bags and labels;
26
              The terms and conditions set forth in the invoices, bags and labels are enforceable
27
     against the PARTIES to the agreement;
28


                                             29
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 30 of 38 Page ID #:2657



 1
              PLAINTIFFS made no communications regarding germination as part of the sale
 2
     of the seeds;
 3
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 4
     for adaptability prior to commercial use, as they were advised to do;
 5
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
 6
     germination testing on the seeds prior to planting;
 7
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 8
     for disease, as they were advised to do, prior to planting;
 9
              PLAINTIFFS did not test the fields in question prior to planting;
10
              PLAINTIFFS did not rotate crops at the fields in question;
11
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
12
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
13
              PLAINTIFFS are solely responsible for post-germination issues involving the
14
     crop, including cultivation, harvest, and the sale of the resulting crop.
15
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
16
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
17
     902 F.2d at 709.
18
                 P.       Twenty-Fourth Affirmative Defense – PLAINTIFF’s Claims
19
                          Contravene Contractual Agreements
20
              CORONA and PLAINTIFFS entered into valid agreements in connection with the
21
     sale of the subject seeds;
22
              The terms, conditions, and language contained on the invoices, bags, and labels
23
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
24
     other;
25
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
26
     invoices, bags and labels;
27

28


                                             30
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 31 of 38 Page ID #:2658



 1
           The terms and conditions set forth in the invoices, bags and labels are enforceable
 2
     against the PARTIES to the agreement;
 3
           PLAINTIFFS made no communications regarding germination as part of the sale
 4
     of the seeds;
 5
           PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
 6
     for adaptability prior to commercial use, as they were advised to do;
 7
           PLAINTIFFS, despite having ample time and opportunity, failed to conduct
 8
     germination testing on the seeds prior to planting;
 9
           PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
10
     for disease, as they were advised to do, prior to planting;
11
           PLAINTIFFS did not test the fields in question prior to planting;
12
           PLAINTIFFS did not rotate crops at the fields in question;
13
           PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
14
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
15
           PLAINTIFFS are solely responsible for post-germination issues involving the
16
     crop, including cultivation, harvest, and the sale of the resulting crop.
17
           CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
18
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
19
     902 F.2d at 709.
20
               Q.        Twenty-Seventh Affirmative Defense – Speculative Damages
21
           PLAINTIFFS damages are limited pursuant to the agreements entered into with
22
     CORONA;
23
           PLAINTIFFS have not carried their burden of proof in demonstrating they are
24
     entitled to the damages alleged.
25
           CORONA and PLAINTIFFS entered into valid agreements in connection with the
26
     sale of the subject seeds;
27

28


                                           31
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 32 of 38 Page ID #:2659



 1
              The terms, conditions, and language contained on the invoices, bags, and labels
 2
     clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to each
 3
     other;
 4
              PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
 5
     invoices, bags and labels;
 6
              The terms and conditions set forth in the invoices, bags and labels are enforceable
 7
     against the PARTIES to the agreement;
 8
              PLAINTIFFS made no communications regarding germination as part of the sale
 9
     of the seeds;
10
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
11
     for adaptability prior to commercial use, as they were advised to do;
12
              PLAINTIFFS, despite having ample time and opportunity, failed to conduct
13
     germination testing on the seeds prior to planting;
14
              PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
15
     for disease, as they were advised to do, prior to planting;
16
              PLAINTIFFS did not test the fields in question prior to planting;
17
              PLAINTIFFS did not rotate crops at the fields in question;
18
              PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
19
     during cultivation, greatly modifying / altering the seeds that CORONA sold;
20
              PLAINTIFFS are solely responsible for post-germination issues involving the
21
     crop, including cultivation, harvest, and the sale of the resulting crop.
22
              CACI § 405, 406, 411, 430, 432; CCC § 2602, 2603, 2316, 2719; International Sale
23
     of Goods § 38; Agricola, 44 F.Supp.3d 991; Nunes, 200 Cal.App.3d at 1533; Milgard,
24
     902 F.2d at 709.
25
              See CACI § 200, 3900, 3903, 3903F, 3903H.
26
     ///
27
     ///
28


                                             32
               CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 33 of 38 Page ID #:2660



 1
            R.           Twenty-Ninth Affirmative Defense – Failure to Mitigate
 2
         CORONA and PLAINTIFFS entered into valid agreements in connection with the
 3
         sale of the subject seeds;
 4
         The terms, conditions, and language contained on the invoices, bags, and labels
 5
         clearly set forth the rights and obligations owed by CORONA and PLAINTIFFS to
 6
         each other;
 7
         PLAINTIFFS did not dispute any of the terms and/or conditions identified in the
 8
         invoices, bags and labels;
 9
         The terms and conditions set forth in the invoices, bags and labels are enforceable
10
         against the PARTIES to the agreement.
11
         PLAINTIFFS made no communications regarding germination as part of the sale
12
         of the seeds;
13
         PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
14
         for adaptability prior to commercial use, as they were advised to do;
15
         PLAINTIFFS, despite having ample time and opportunity, failed to conduct
16
         germination testing on the seeds prior to planting;
17
         PLAINTIFFS, despite having ample time and opportunity, failed to test the seeds
18
         for disease, as they were advised to do, prior to planting;
19
         PLAINTIFFS did not test the fields in question prior to planting;
20
         PLAINTIFFS did not rotate crops at the fields in question;
21
         PLAINTIFFS applied several agro-chemicals to the seeds prior to planting, and
22
         during cultivation, greatly modifying / altering the seeds that CORONA sold;
23
         PLAINTIFFS are solely responsible for post-germination issues involving the
24
         crop, including cultivation, harvest, and the sale of the resulting crop;
25
         CRITES failed to advise CORONA and/or PLAINTIFFS of the post-Thiram
26
         treatment germination test results.
27
         See CCC 303 et seq., 400, 405, 406, 411, 430, 32, 1230 et seq.; CCC § 2316; 2719;
28


                                         33
           CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 34 of 38 Page ID #:2661



 1
     Agricola Baja Best v. Harris Moran Seed Company (S.D. Cal. 2014) 44 F.Supp.3d 974,
 2
     991; Nunes Turfgrass, Inc. v. Vaughan-Jacklin Seed Co. (1988) 200 Cal.App.3d 1518,
 3
     1533. Milgard Tempering, Inc. v. Selas Corp. of Am. (9th Cir. 1990) 902 F.2d 703, 709.
 4
                S.          Thirtieth Affirmative Defense – Accord & Satisfaction
 5
             AVSA advised CORONA of germination issues with the seed in late May 2016;
 6
             AVSA and CORONA entered into a new agreement wherein CORONA would
 7
     provide replacement seeds free or charge if germination testing of the previously sent
 8
     seeds were below a certain percentage;
 9
             In exchange, AVSA agreed to waive any future claims against CORONA.
10
             CORONA sent seeds, free of charge, to AVSA.
11
             California Civil Code § 1521, 1522.
12
           5. CORONA’S KEY EVIDENCE IN SUPPORT OF ITS AFFIRMATIVE
13
             DEFENSES
14
             CORONA herein relies on all evidence and facts set forth in Section 2(A) – (G)
15
     above in support of its affirmative defenses. CORONA will rely on testimony provided
16
     by representatives of the parties, retained and non-retained experts in support of its
17
     defenses. With respect to damages, CORONA will rely on the testimony and reports
18
     generated by its retained consultants.
19
           6. BIFURCATION OF ISSUES
20
             Not requested at this time.
21
           7. JURY TRIAL
22
             CORONA seeks jury trial on all issues raised. CORONA timely requested jury
23
     trial when it appeared in this action.
24
           8. ATTORNEYS’ FEES
25
             None of the claims asserted include a right to recover attorneys’ fees, whether via
26
     contract or statute.
27
     ///
28


                                            34
              CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 35 of 38 Page ID #:2662



 1
        9. ABANDONMENT OF ISSUES
 2
           CORONA advises it presently does not intend to pursue the affirmative defenses
 3
     that were not discussed above: 2 (statute of limitations), 5 (estoppel), 8 (unclean hands),
 4
     13 (laches), 14 (no good faith), 17 (lack of notice), 19 (Prop. 51 apportionment of non-
 5
     economic damages), 23 (verbal statements), 25 (verbal statements), and 28 (fraud /
 6
     misrepresentation).
 7

 8
     DATED: March 10, 2020                  HORTON, OBERRECHT, KIRKPATRICK &
 9                                          MARTHA
10

11
                                            By: _________________________________
12
                                                 Cheryl A. Kirkpatrick
13                                               Peter C.L. Chen
                                                 Attorneys for Corona Seeds, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           35
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 36 of 38 Page ID #:2663



 1                                    PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3         I am employed in the County of Orange, State of California. I am over the age of
 4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
 5   California 92614.
 6
            On March 10, 2020, I served the foregoing document described as: Corona Seeds,
 7   Inc.’s Memorandum of Contentions of Facts and Law, on all interested parties in this
     action by placing a true copy thereof enclosed in sealed envelopes addressed as stated on
 8   the attached service list:
 9   [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with postage
12
     thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
     that on motion of the party served, service is presumed invalid if postal cancellation date
13   or postage meter date is more than (1) day after the date of deposit for mailing in
14
     affidavit.

15   [ ] BY PERSONAL SERVICE – I caused such envelope to be delivered by a process
16
     server employed by [name of process server].

17   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
18   document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
19

20   [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction the service was made.
21

22         Executed on March 10, 2020, at Irvine, California.

23

24

25
                                                       Crystal Thompson
26

27

28


                                           36
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 37 of 38 Page ID #:2664



 1
                                        SERVICE LIST
 2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
 3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
 4
     Panda Kroll, Esq.                            Co-Counsel for Defendant Corona
 5
     Law Offices of Panda Kroll                   Seeds, Inc.
 6   5999-B Ridgeview Street
     Camarillo, CA 93012
 7
     Phone: (805) 764-0315
 8   Fax: (805) 764-0339
     Email: pkroll@pandakrollesq.com
 9
     Bruce Alan Finck, Esq.                       Counsel for Defendant Corona Seeds,
10   BENTON, ORR, DUVAL &                         Inc.
     BUCKINGHAM
11
     39 N. California Street
12   Ventura, CA 93001
     Phone: (805) 648-5111
13
     Fax: (805) 648-7218
14   Email: bfinck@bentonorr.com
     Brian Nomi, Esq.                             Co-Counsel for Plaintiffs Agricola
15
     Law Office of Brian Nomi                     Cuyuma SA and Corporacion Agricola
16   215 E. Daily Drive, Suite 28                 Vinasol S.A.C.
     Camarillo, CA 93010
17
     Phone: (805) 444-5960
18   Fax: (805) 357-5333
     Email: briannomi@yahoo.com
19
     Eduardo Ayala Maura, Esq.                    Co-Counsel for Plaintiffs Agricola
20   Ayala Law P.A.                               Cuyuma SA and Corporacion Agricola
     1390 Brickell Avenue, Suite 335              Vinasol S.A.C.
21
     Miami, FL 33131
22   Phone: (305) 570-2208
23
     Fax: (305) 305-7206
     Email: eayala@ayalalawpa.com
24   Jason F. Meyer, Esq.                         Counsel for Crites Seed, Inc.
25
     J. Todd Konold, Esq.
     Zorik Haruthunian, Esq.
26   GORDON REES SCULLY
27
     MANSUKHANI, LLP
     101 W. Broadway, Suite 2000
28   San Diego, CA 92101

                                           37
             CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
Case 2:17-cv-08220-DMG-SK Document 109 Filed 03/10/20 Page 38 of 38 Page ID #:2665



 1
     Tel: (619) 230-7468
 2   Fax: (619) 696-7124
     Email: jmeyer@grsm.com;
 3
     tkonold@grsm.com;
 4   rharuthunian@grsm.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         38
           CORONA SEEDS, INC.’S MEMORANDUM OF CONTENTIONS OF FACTS AND LAW
